Citation Nr: 1635441	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from August 2004 to October 2004, and has periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Mississippi Army National Guard from February 1978 to September 1981 and from December 2001 to February 2005.  The Veteran was awarded a National Defense Service Medal and a Global War on Terrorism Service Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in March 2015.  

The Veteran was scheduled for a videoconference hearing in August 2011, but he did not attend or attempt to reschedule the hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 


FINDING OF FACT

The most probative and competent evidence is against a finding that the Veteran's diabetes mellitus was incurred in service or was aggravated beyond the natural progression of the disease during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination and opinion has been obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA medical opinion was obtained.  The Board notes that the VA examiner did not address the specific question in the Board's March 2015 remand: whether it is clear and unmistakable that any increase in diabetes mellitus was due to the natural progression of the disease.  However, as will be explained below, the Board finds that the presumption of soundness did not attach for this Veteran because he had no entrance examination before beginning active duty service in August 2004, and despite this error that the VA examiner's opinion is adequate for making a determination on the issue.  See 38 C.F.R. § 3.304(b) (2015).   Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic conditions, such as diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed diabetes mellitus during his active service, resulting in his current diabetes symptoms.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes mellitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran was found to have diabetes mellitus in a blood screening in September 2004, and for this reason he was unable to deploy.  He was discharged by a Medical Examination Board in October 2004.  The Board's March 2015 remand suggested that the Veteran was presumed sound on entry into active duty service in August 2004, and indicated that clear and unmistakable evidence was necessary to determine whether the Veteran's diabetes mellitus pre-existed service or was aggravated by service.  However, on further review of the evidence, the Board finds that the presumption of soundness does not apply to this Veteran because he did not have an entrance examination when his reserve unit was called to active duty service in August 2004.  The Board notes that the presumption of soundness cannot legally attach when there is no entrance examination because there was no way to determine whether the disease preexisted service.  See 38 C.F.R. § 3.304(b) ("The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service").  In this case, the Veteran only had a pre-deployment health assessment that he completed himself, there was no entrance examination.  While the presumption of soundness does not apply, the Board finds that a nexus is required between the Veteran's diabetes mellitus and active duty service.  

In August 2015, pursuant to the Board's March 2015 remand directive, the Veteran underwent VA examination in connection with his claim.  At the time, the VA examiner indicated that the Veteran's diabetes mellitus was less likely than not incurred in or caused by service.  In making this determination the VA examiner noted that the Veteran's service treatment records and medical records showed no diagnosis or treatment for diabetes mellitus during active duty service.  The VA examiner went on to opine that the Veteran's diabetes mellitus preexisted service based on the lab report done in August 2004 showing an elevated hemoglobin A1c.  The VA examiner reported that based on that lab finding, in September 2004 his service treatment records indicated that the Veteran's diabetes mellitus was preexisting.  The VA examiner also opined that it was less likely than not that in the time from diagnosis in August 2004 until October 2004 that the Veteran's preexisting diabetes mellitus was worsened beyond the natural progression of the disease.  As the August 2015 examiner's opinion was provided following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached, the Board finds this opinion is entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  There is no medical opinion of record to the contrary.  

The Board notes that while the Veteran first discovered he had diabetes mellitus in September 2004 during active duty service, this does not mean that the disease originated in service.  Indeed, his lab report from August 2004 showed elevated hemoglobin levels which the Army determined was evidence of a preexisting condition.  Moreover, the service treatment records do not show any indication that the Veteran's diabetes mellitus was worsened in the three month period of active duty service in 2004, which was confirmed by the VA examiner's findings.  

While the Veteran believes that his current diabetes mellitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes mellitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his diabetes mellitus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current diabetes mellitus is not competent medical evidence.  The Board finds the opinion of the August 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


